                 Case 1:21-mj-00014-GMH Document 17 Filed 03/26/21 Page 1 of 5



1
                                  UNITED STATES DISTICT COURT
2
                                            FOR THE
3                                    DISTRICT OF COLUMBIA
4
     UNITED STATES OF AMERICA,
5
                     Plaintiff,
6
     vs.                                                         MOTION TO MODIFY
7                                                              CONDITIONS OF RELEASE
8                                                                   21-MJ-00014 (GMH)
9    ANTHIME GIONET,
10                   Defendant
11
                                               INTRODUCTION
12

13          Defendant, Anthime Gionet, through counsel requests this Court to modify the
14
       conditions of release currently in place as of January 26th, 2021, requiring Global Positioning
15
       System (GPS) monitoring. A memorandum supporting defendant’s position follows.
16

17
                              MEMORANDUM IN SUPPORT OF MODIFYING
18
                                         CONDITIONS OF RELEASE
19

20          I.       Pretrial GPS monitoring on Mr. Gionet is unnecessary and not legally

21                   warranted under the Bail Reform Act.
22
                     a. Mr. Gionet is Not a Flight Risk.
23
            Under 18 U.S.C.A. § 3142 this Court shall order that Mr. Gionet be released on his own
24

25   recognizance unless the Court determines that such release will not reasonably assure the

26   appearance of Mr. Gionet as required or that the community will be endangered by his release.
27

28                                                    1
              Case 1:21-mj-00014-GMH Document 17 Filed 03/26/21 Page 2 of 5



1           The government has made no showing that Mr. Gionet would not appear at his
2
     hearings faithfully as required by this Court. In fact, Mr. Gionet has actively complied with
3
     every directive given to him since his arrest. He immediately surrendered his passport when
4

5    the Court requested. He is a United States citizen and has no ties to other countries. He has

6    kept in constant contact with his Federal Probation Officer. Assuring court of a defendant’s
7
     appearance at trial is a central objective sought to be achieved by Bail Reform Act. United
8
     States v. Gotay, 609 F. Supp. 156 (S.D.N.Y. 1985). Mr. Gionet has not given one scintilla of a
9

10   hint that he would not appear as directed on every occasion necessary.
11
            Further, the Bail Reform Act creates strong policy in favor of release on personal
12
     recognizance and it is only if such release would not reasonably assure appearance of person
13

14   as required that other conditions of release may be imposed. Wood v. United States, 391 F.2d

15   981 (D.C. Cir. 1968). Here, there has been a strong showing by Mr. Gionet that he has every
16
     intention on complying with these proceedings. He has abided by all the previous conditions
17
     set upon him. He has appeared as directed all proceedings thus far. He keeps in regular
18

19   contact with counsel, and he is working in Arizona where he lives.

20                  b. There is Zero Evidence that Mr. Gionet is a Danger to Anyone or a
21
                        Community.
22

23
            Mr. Gionet has no criminal record. To be sure, he has a pending misdemeanor case in

24   Scottsdale Arizona with charges of trespass, misdemeanor assault and disorderly conduct but
25
     this counsel is retained on the Scottsdale matter and a careful review of the video evidence in
26
     that case reveals that Mr. Gionet will be found not guilty if that matter goes to trial.
27

28                                                    2
              Case 1:21-mj-00014-GMH Document 17 Filed 03/26/21 Page 3 of 5



1           Aside from the Scottsdale pending charges, Mr. Gionet has led an exemplary life and
2
     avoids conflicts with the law. He was raised with a Christian upbringing and went to school in
3
     a private Christian school. Mr. Gionet’s parents are well respected in their community. They
4

5    own and run a medical practice. They care very much about him and his well-being as well as

6    the outcome of this matter. Mr. Gionet does not come from a background of violence and
7
     disdain for law enforcement. On the contrary, Mr. Gionet made a music video several years
8
     back called “We Love Our Cops.” The video has been viewed tens of thousands, if not
9

10   hundreds of thousands of times on youtube.
11
            A review of caselaw regarding electronic monitoring pretrial provides perhaps the
12
     clearest indication that GPS monitoring is not appropriate in Mr. Gionet’s case. Case after case
13

14   regarding electronic monitoring reveals that it is generally reserved for cases involving

15   extremely serious crimes such as sex trafficking of minors, (See United States v. Gardner, 523
16
     F. Supp. 2d 1025 (N.D. Cal. 2007), members of organized crime, (See United States v. Esposito,
17
     309 F. Supp. 3d 24 (S.D.N.Y. 2018), aff'd, 749 Fed. Appx. 20 (2d Cir. 2018), defendant’s facing
18

19   racketeering charges, (See United States v. Infelise, 771 F. Supp. 245 (N.D. Ill. 1991), and

20   defendant’s accused of armed hijacking to name a few (See United States v. Masotto, 811 F.
21
     Supp. 878 (E.D.N.Y. 1993).
22

23
            Mr. Gionet is charged with Federal misdemeanors, not sex trafficking, organized crime,

24   or armed hijacking. Further, Mr. Gionet has long been a member of the press. His actions on
25
     the day many folks entered the capitol were no less then he has always done. He filmed it.
26
     That is what he does. January 6th was no different. He filmed what took place. He is not a
27

28                                                   3
              Case 1:21-mj-00014-GMH Document 17 Filed 03/26/21 Page 4 of 5



1    member of any of the organizations that have dominated news stories such as the proud boys
2
     or oath-keepers. He did not arrive in Washington DC with an agenda other than to film what
3
     was taking place.
4

5           To be sure, there were heinous acts that took place on that day. However, on this

6    occasion for Mr. Gionet, the film he took will show that not only did he not engage in violence
7
     or tearing down of barriers or breaking of windows or object within or around the capitol, but
8
     he can be heard repeatedly telling others not to break or vandalize anything inside the
9

10   capitol. He can be seen fist bumping officers inside. When he was told to leave, he left.
11
                                                  CONCLUSION
12
            Under 18 U.S.C.A. § 3148, this Court has the discretion to issue sanctions for any
13

14   violation of Mr. Gionet’s release conditions. There have been no violations. We respectfully

15   are requesting that this Court afford Mr. Gionet the benefit of his compliance with all imposed
16
     conditions to this point and remove GPS monitoring. It is neither necessary because Mr.
17
     Gionet is not a flight risk, nor is it required to protect anyone or any community. The facts
18

19   merely show that Mr. Gionet comes from a simple background. He does not have a history of

20   entanglement with law enforcement or violating either Federal or State laws.
21
            GPS monitoring is not warranted in this case. Mr. Gionet has demonstrated an
22

23
     intention to appear before this Court at all hearings. He poses no threat to anyone, has great

24   respect for law enforcement, our courts, and the judicial system. His actions throughout the
25
     court process demonstrate that he will not give this Court reason to sanction him or reimpose
26
     monitoring if the Court sees fit to grant this request.
27

28                                                    4
              Case 1:21-mj-00014-GMH Document 17 Filed 03/26/21 Page 5 of 5



1

2
     Respectfully submitted this 25th day of March 2021.
3

4

5
                                                    THORNLEY LAW FIRM
6
                                                        /S/Zachary Thornley
7                                                       Arizona State Bar No: 032363
8
                                                        Thornley Law Firm
                                                        1650 N. Dysart Rd. Suite 4
9                                                       Goodyear, AZ. 85395
                                                        ATTORNEY FOR DEFENDANT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  5
